Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP17177068.8, filed in EPO on 6/21/2017, and PCT/EP2018/066663, filed in EPO on 6/21/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 12/17/2019. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paysan et al (U.S. Patent Pub. No. 2017/005931, hereafter referred to as Paysan).

In regards to Claim 8, Paysan teaches a medical image analysis apparatus, comprising a data store for receiving raw unreconstructed output data of a medical imaging apparatus (paragraph 28, Paysan teaches imaging the patient that is laying down on couch.), and a processing unit programmed to compute a single inverse function that, when applied to the stored raw unreconstructed output data, is arranged (paragraph 39, Paysan teaches using Monte Carlo, which is known the art for inverse treatment planning and outputting the attenuation path integrals) to produce a data set representing an reconstructed volume image (paragraph 39, paragraph 41, Paysan teaches image artifacts are used to reconstruct the image.) by carrying out both a volume reconstruction process and an image noise and/or artefact reduction process (paragraph 43-paragraph 47, Paysan teaches that image artifacts are reconstructed and reduce or removed.).  

In regards to Claim 9, Paysan teaches in which the raw unreconstructed output data includes at least one of projection images of a CT scanning apparatus, or Fourier transform data of a magnetic resonance imaging apparatus (the Examiner interprets that aragraph 29, Paysan teaches using a cone-bean computerized tomography, also known as cone-beam CT.).  

In regards to Claim 12, Paysan teaches in which computing a single inverse function comprises an iterative optimisation process (paragraph 39, Paysan teaches using monte carlo algorithm is used for inverse iterative optimization.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 6, 7, 10, 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Paysan et al (U.S. Patent Pub. No. 2017/005931, hereafter referred to as Paysan) in view of Bertram et al (U.S. Patent No. 9,140,803, hereafter referred Bertram).

Regarding Claim 1, Paysan teaches a medical image analysis apparatus, comprising a data store for receiving output data of a medical imaging apparatus (paragraph 28, Paysan teaches imaging the patient that is laying down on couch.), and a processing unit programmed to compute a single inverse function that is arranged (paragraph 39, Paysan teaches using Monte Carlo, which is known the art for inverse treatment planning and outputting the attenuation path integrals) to output a data set representing at least one of (the Examiner interprets that the claims states at least one of, thus only one limitation has to be met.), (i) a segmented image dataset, (ii) a treatment plan, or (iii) a diagnostic proposal, when applied to the stored output data (paragraph 39, paragraph 40, Paysan teaches correcting the projection data based on the measured projection data and virtual projection data.), by carrying out at least two of (a) an image noise and/or artefact reduction process (paragraph 43-paragraph 47, Paysan teaches that image artifacts are reconstructed and reduce or removed.).
Paysan does not explicitly disclose (b) an image segmentation process and (c) a treatment planning process.
Bertram is in the same field of art of treatment planning. Further, Bertram teaches (b) an image segmentation process (col. 5 lines 10-37, Bertram teaches capturing image data) and (c) a treatment planning process (col. 5 lines 27-65, Bertram teaches using the optimizer for updating the treatment planning system).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Paysan in view of Bertram discloses in which the output data includes projection images of a CT scanning apparatus (col. 2 line 55- col. 3 line 50, Bertram).  

In regards to Claim 3, Paysan in view of Bertram discloses in which the output data includes reconstructed volume image of a CT scanning apparatus (col. 3 line 15-25, Bertram teaches reconstruction image data).  

Regarding Claim 6, Paysan teaches a medical image analysis apparatus, comprising a data store for receiving unsegmented output data of a medical imaging apparatus (paragraph 28, Paysan teaches imaging the patient that is laying down on couch.), and a processing unit programmed to compute a single inverse function that is arranged (paragraph 39, Paysan teaches using Monte Carlo, which is known the art for inverse treatment planning and outputting the attenuation path integrals) to output a data set representing a treatment plan when applied to the stored output data (paragraph 39, paragraph 40, Paysan teaches correcting the projection data based on the measured projection data and virtual projection data.).
Paysan does not explicitly disclose by carrying out both an image segmentation process and a treatment planning process.
Bertram is in the same field of art of treatment planning. Further, Bertram teaches by carrying out both an image segmentation process (col. 5 lines 10-37, Bertram teaches capturing image data.) and a treatment planning process (col. 5 lines 27-65, Bertram teaches using the optimizer for updating the treatment planning system)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan by incorporating image segmentation and performing an optimized a treatment planning that is taught by Bertram, to make the invention that system captures medical images and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since it also amenable to other medical imaging applications and to non-medical imaging applications and desire to use acquisition protocol parameter values that he/she is familiar with, for example, acquisition protocol parameter values based on dose estimates (CTDI), manufacturer recommendations, or facility determined acquisition protocol parameter values (col. 1 lines 53-60, ).


In regards to Claim 7, Paysan in view of Bertram discloses in which the output data is an image produced by one of a CT or MRI scanner which has been pre-processed to reduce at least one of image noise and one or more image artefacts (col. 2 line 55- col. 3 line 50, Bertram teaches performing CT imaging).  

In regards to Claim 10, Paysan in view of Bertram discloses in which computing a single inverse function comprises an iterative optimisation process (paragraph 39, Paysan teaches using monte carlo algorithm is used for inverse iterative optimization. ).  

In regards to Claim 11, Paysan in view of Bertram discloses in which computing a single inverse function comprises an iterative optimisation process (paragraph 39, Paysan teaches using monte carlo algorithm is used for inverse iterative optimization.).  


Claim 4 & 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paysan in view of Bertram in view of Wang et al (U.S. Patent Pub. No. 2018/0249979, hereafter referred to as Wang).

Regarding Claim 4, Paysan in view of Bertram teaches imaging and optimization of treatment plan.

Wang is in the same field of art of medical imaging processing. Further, Wang teaches in which the output data includes Fourier transform data of a magnetic resonance imaging apparatus (paragraph 161, paragraph 162, Wang teaches capturing MRI data and performing Fourier transform on the kspace data). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan in view of Bertram by incorporatring the reconstruction of the MRI that is taught by Wang, to make the invention that system captures medical images, performs MRI reconstruction, and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since even with current multi-modality imaging, though, limitations exist, including reconstruction techniques that are inefficient and/or inaccurate (paragraph 4, Wang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Regarding Claim 5, Paysan in view of Bertram teaches imaging and optimization of treatment plan.
Paysan in view of Bertram does not explicitly disclose in which the output data includes reconstructed volume image of a magnetic resonance imaging apparatus.
paragraph 6, paragraph 102, Wang).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan in view of Bertram by incorporatring the reconstruction of the MRI that is taught by Wang, to make the invention that system captures medical images, performs MRI reconstruction, and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since even with current multi-modality imaging, though, limitations exist, including reconstruction techniques that are inefficient and/or inaccurate (paragraph 4, Wang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665